In an action for a separation, defendant appeals from so much of an order as awards counsel fees and directs payment of tuition and expenses of children of the marriage, funds for taxes and repairs to premises owned by the entirety, and directs delivery of an automobile to plaintiff. Order, insofar as appealed from, modified by striking out the provision in the third ordering paragraph requiring the defendant to furnish funds for repair of the premises owned by the entirety, and by reducing the amount of $5,000 in the seventh ordering paragraph to $3,500, and as so modified order affirmed, without costs. The trial should be *900relatively short in view oí the limited opposition defendant states he is interposing to the separation action and because there will be an examination before trial which has been granted to the plaintiff because of such limited opposition. (Johnson V. Johnson, post, p. .900, decided herewith.) The $5,000 counsel fee is excessive for the services necessary in a case so limited, especially where plaintiff appears to have much knowledge of the defendant’s possessions and sources of information are readily available. Wenzel, Acting P. J., MacCrate, Beldock, Murphy and Ughetta, JJ., concur.